DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant’s amendment of claims 1-2, and cancellation of claims 3-4 and 11-12 in “Claims - 12/09/2021” with ”After Final Consideration Program Request - 12/09/2021”, have been acknowledged.  
Prior to this office action consider claims 1-2, 5-10 and 13-20 pending, of which, non-elected claims 13-20 were withdrawn without traverse in “Response to Election / Restriction Filed - 04/27/2021”, and claims 1-2 and 5-10 were being examined on their merits. 
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims Cancellation: This application is in condition for allowance except for the presence of claims 13-20 directed to drawn to a MEMS device, non-elected claims without traverse in “Response to Election / Restriction Filed - 04/27/2021”.  It is further noted that the independent claim 13 was not amended to accommodate the subject matters for which claim 1 is being allowed. Accordingly, claims 12-20 have been cancelled. 
In view of the above, this office action considers claims 1-2 and 5-10 are presented for examination.
Reasons for Allowances 
Claims 1-2 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method for MEMS device formed using the materials of the BEOL of a CMOS process, comprising steps of: inter alia, “a total size of the MEMS device is between 10 um2 and 22,500 um2; three springs are distributed evenly around the MEMS device and rotated around a central axis of the MEMS device; and the MEMS device shape is round and the springs have a spiral shape”, as recited in  claim 1. 

Montanya Silvestre; Josep Et al. discloses a MEMS device formed using the materials of the BEOL of a CMOS process ( 0170+], wherein: 
5a post-processing of vHF  and post backing ([0171]) was applied to form the MEMS device.
The prior art made of record and not relied upon (US 9685295 A1 to King; William P. et al.,) is considered pertinent to applicant's disclosure. See form PTO-892. 
King; William P. et al., discloses in (column 1, lines 44-46) MEMS and NEMS device form factors (e.g., device size <100 μm.sup.2 and power consumptions (e.g., <10 mW). However, it could be relied for a total size of the MEMS device is between 10 um2 and 22,500; and the MEMS device shape is round and the springs have a spiral shape.
Starting from Montanya Silvestre; Josep Et al.  as closest prior art there is no motivation for the person skilled in the art to modify the device of Montanya Silvestre Josep Et al. with King; William P. et al.,  in the claimed way.  
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim 1 is deemed patentable over the prior arts.
Claim 2 and 5-10 is allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moazzam Hossain whose telephone number is (571)270-7960.  The examiner can normally be reached on Mon to Thursday 8.30 A.M -5.00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
December 20, 2021